Title: To James Madison from William Lee, 12 May 1804
From: Lee, William
To: Madison, James



private Sir,
Bordeaux May 12 1804
Since my last respects of the 20th Ulto so many circumstances have come to my knowledge to make me believe that several persons are endeavouring to injure me with the Government that I have judged it necessary again to repeat to you that I should feel much flattered if any thing of this nature should appear in your office by your recommending the President to order our Minister at Paris to enquire into the truth of such representations.
Among several things which I have heard are to be made the subject of complaint against me there is but one that carries with it the shadow of truth and this vanishes when the facts are stated. I therefore take the liberty of representing this affair to you in order to counteract the machinations of my enemies and to prove to you that I have not detained the funds of Porter & King in my hands unjustly and that I am ready to pay the balance I owe them when I shall be properly so to do.

In the month of January 1803 the ship Confidence of Bath belonging to Porter & King was cast away on entering this River. The crew and part of the Cargo being saved I wrote the owners on the subject very early after the accident happened informing them that I had ordered the wreck sold and requesting they would value on me for the probable amount of sales or give me orders to remit to their friends in Liverpool with whom as I understood from the Captain the ship and cargo was insured. On the 14 May they wrote me ordering me to remit whatever may be the balance in my hands to Hanny & Logan of Liverpool. This letter coming by the way of Liverpool and the north of Europe did not reach me until september when I immediately wrote those Gentlemen to value on me for 5000 fs. and that the balance whatever it might be (as the sales had not all come in) should be placed as they would direct. On the 10 decr. the[y] acknowledged the rect. of my letter and inform[ed] me of their having drawn at 60 days sight for the 5000 fs. and ordering me to remit them the residue by a bill on London or Liverpool. I accepted their draft though previous to my doing it I recd. a letter from Porter & King under date of the 25 July desiring me to pay to the order of Mr Boyd of Boston the monies due them. This letter I answered on the 20 Decr: stating how contradictory their orders were and sent a copy of my letters as well as of all the accounts to their friends Messrs. Andrews & Cook of this City. Before the Bills of Hannay & Logan came due I recd. a letter from Porter & King dated the 16 Decr. declaring that they never had ordered me to remit their London friends (meaning I suppose their Liverpool ones or what is most probable the word London is possibly used by way of chicane) and threatening if I did not immediately pay the money in question to Andrews & Cook they would complain to the Government. Thus situated and not knowing whether their letter in favor of Hanny & Logan was genuine I thot. it prudent not to pay the draft of the latter on me until an explanation could take place and accordingly protested it—writing them my reasons for so doing. A few days since I wrote Messrs. Andrews & Cook of this City on the subject which no doubt they will answer and it is probable we shall adjust the business between us. Enclosed is a copy of my correspondence on this affair which is not worth the pains of a perusal but if you will do me the honor to refer to it in case of need I shall feel much obliged.
I am really mortified that I am forced to take up so much of your time on a business of this nature were I not exactly situated as I am I should passed [sic] over the whole in silence but I feel so particularly anxious to preserve my standing with the Government for reasons which I stated in my last that I thought it my duty to make mention of this business.
My affairs have taken a happy turn and things turn out much better than I expected; unless some unforseen accident happens I shall get through every thing in the course of a few weeks having yesterday paid all my debts to the amount of 20,000 dollars to the Custom house and have now only four creditors in France to whom I owe only 53,000 francs.
Accompanying this you have a few of the Moniteurs. The Emperor does not give much satisfaction in this part of France and if one may judge of the Republic by the sensation he occasions here the thing will not be so well recd. as is expected at Paris.
Your Wines will go by the first vessel for Norfolk. With much respect I am Sir Your obliged & obdt. Sert.
William Lee
